Title: To Thomas Jefferson from Alexander Donald, 7 November 1792
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
London 7th. Novemr. 1792

I think that I informed you from Glasgow that the bill you had sent me on Messrs. Battier Zorlin & Co: for £ 37.10.-Str. had been noted for non acceptance. This day it fell due, and I have the pleasure of informing you that the sum has been paid, and is Placed to your Credit with Donald & Burton. No bill has yet appeared on us from Paris or it would have been duly honoured, which will be the case whenever it appears. At this time I can only add, that I am with the most sincere respect & esteem Dear Sir Your obliged & obt. Sert.

A Donald

